   8:19-cv-00025-JFB-CRZ Doc # 17 Filed: 10/14/20 Page 1 of 1 - Page ID # 45




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

ANNA L. MENARD, as the personal
representative of the Estate of Wallis J.
Menard, deceased;                                                8:19CV25

                     Plaintiff,
                                                                 ORDER
       vs.

UNION PACIFIC RAILROAD COMPANY,

                     Defendant.


      This matter comes before the Court on the parties’ Stipulation of Dismissal with

Prejudice (Filing No. 16) of this case. The Court being advised in the premises finds that

such an Order is proper.

      IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that this ac tion be

dismissed with prejudice, with each party to bear their own costs.



      Dated this 14th day of October, 2020.

                                                BY THE COURT:

                                                s/ Joseph F. Bataillon
                                                Senior United States District Judge
